              Case 2:21-cv-00102-RSL Document 18 Filed 09/03/21 Page 1 of 2




 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8    STEVEN J. KRIER,

 9                                 Petitioner,            Case No. C21-102-RSL

10           v.
                                                          ORDER DISMISSING FEDERAL
11    JOHN DIAZ, Director, King County                    HABEAS PETITION
      Department of Adult and Juvenile Detention,
12
                                   Respondent.
13

14          The Court, having reviewed petitioner’s petition for writ of habeas corpus under 28

15   U.S.C. § 2241, the Report and Recommendation of S. Kate Vaughan, United States Magistrate

16   Judge, and the remaining record, hereby finds and ORDERS:

17          (1)    The Report and Recommendation is approved and adopted.

18          (2)    Petitioner’s motion to dismiss his federal habeas petition as moot, Dkt. 15, is

19   GRANTED. Petitioner’s petition, Dkt. 6, and this action are DISMISSED with prejudice.

20   //

21   //

22   //

23
     ORDER DISMISSING FEDERAL
     HABEAS PETITION - 1
                Case 2:21-cv-00102-RSL Document 18 Filed 09/03/21 Page 2 of 2




 1         (3)      The Clerk is directed to send copies of this Order to petitioner and to Judge

 2   Vaughan.

 3         DATED this 3rd day of September, 2021.

 4

 5

 6
                                                  A
                                                  ROBERT S. LASNIK
                                                  United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER DISMISSING FEDERAL
     HABEAS PETITION - 2
